DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 48, 51, 53, 54 and 56-61, in the reply filed on 02/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 It is noted that the elected claim 8 should presumably be claim “48” since claim 8 has been cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2022 has been considered by the examiner.

Status of Claims
Claims 1 - 3, 19, 21, 41 - 42, 48, 51, 53 - 54, 56 - 61, 75 and 79 are pending in this application. 
Claims 1-3, 19, 21, 41, 42, 75 and 79 are withdrawn from consideration as being directed to a nonelected invention. Claims 48, 51, 53, 54 and 56-61 are examined in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Broadest Reasonable Interpretation of the claim

The claimed invention (claim 48) is directed to a composition comprising exosomes derived from human placenta, wherein said exosomes are positive for CD1c, CD20, CD24, CD25, CD29, CD2, CD3, CD8, CD9, CD11c, CD14, CD19, CD31, CD40, CD41b, CD42a, CD44, CD45, CD49e, CD4, CD56, CD62P, CD63, CD69, CD81, CD86, CD105, CD133-1, CD142, CD146, CD209, CD326, HLA-ABC, HLA-DRDPDQ, MCSP, RORI, SSEA-4, or combinations thereof.
As recited in claim 48, no structural characteristics are identified and therefore the characteristics of the exosomes are not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed exosome composition is described by function only and compounds having that function are compounds taught in the art for the same purpose.  In each case, the exosome composition is found naturally occurring nature, as discussed, by Law et al (US 2017/0252379) (Law).
Law discloses exosomes derived from human placental cells and that the exosomes express at least one of the claimed markers. The claimed genera of exosomes embrace naturally occurring products as shown by the reference. 
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 48 is directed to a composition of matter (the composition comprising exosomes).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural 
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the composition of exosomes) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 48 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	Regarding dependent claims 51, 53, 54, 56-61, the claims encompass nothing more than the exosome composition.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 48, 51, 53, 54, 57 and 61 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Law et al (US 2017/0252379) (Law).
Law discloses exosomes derived from human placental cells [0020] and that the exosomes contain protein factors known to promote angiogenesis [0277]. Law discloses [0050] the exosomes are CD63 positive (claim 48) and are CD3- [0081] (claim 51). 
Law discloses the exosomes express CD142 (claim 48) at a level two-fold to ten-fold higher than exosomes derived from mesenchymal stem cells [0129] (the claimed “wherein said exosomes comprise at least one marker molecule at a level at least two-fold higher than exosomes derived from mesenchymal stem cells, cord blood, or placental perfusate;” claim 61).
Law discloses [0133] the exosomes comprise microRNA molecules (the claimed “non-coding RNA molecules” (claim 53) and the claimed “microRNA molecules” (claim 54)).
Law discloses the exosomes comprised cytokines [0275] such as G-CSF, FGF-2 and IL-8 (cytokines from table 3) (claim 57).

2.	Claims 48, 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komaki et al (“Exosomes of human placenta-derived mesenchymal stem cells stimulate angiogenesis,” Stem Cell Research & Therapy 8:219, 03 Oct 2017) (Komaki).
Komaki discloses exosomes of human placenta-derived mesenchymal stem cells stimulate angiogenesis (title) (the claimed “composition comprising exosomes derived from human placenta;” claim 48) and are positive for CD44+ (claim 48) and CD11b- (claim 51).  

Regarding the following rejections under 35 U.S.C. 102(a)(1):



(A) Prove the primary reference contains an "enabled disclosure;"
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.

3. 	Claims 56 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law as applied to claims 48, 51, 53, 54, 57 and 61 above as evidenced by Choi et al (“MicroRNA expression profiles in placenta with severe preeclampsia using a PNA-based microarray,” Placenta 34 (2013) 799-804)) (Choi). 
In the instant case, Choi is cited to show the claimed microRNA, a characteristic not disclosed by Law, is inherent.
Regarding claims 56 and 59, Choi discloses microRNA profiles in placenta (Title).  Choi discloses mir-26b is overexpressed (table 2) (the claimed “has-mir-26b”), that and mir-21 is under-expressed (the claimed “has-mir-21) claim 56. Choi discloses (Table 4) mir-26a and mir-26b regulate HGF (the claimed protein from table 6) (claim 59).

4.	Claim 58 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law as applied to claims 48, 51, 53, 54, 57 and 61 above evidenced by Cindrova-Davies et al (“Oxidative Stress, Gene Expression, and Protein Changes Induced in the Human Placenta during Labor,” The American Journal of Pathology, Vol. 171, No. 4, October 2007) (Cindrova-Davies). 
In the instant case, Cindrova-Davies is cited to show the claimed soluble cytokine receptor, a characteristic not disclosed by Law, is inherent.  
Cindrova-Davies discloses soluble cytokine receptors such as VEGFR1 are found in placental tissue (Abstract) (the claimed soluble cytokine receptor from table 4, claim 58).  

60 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law as applied to claims 48, 51, 53, 54, 57 and 61 above as evidenced by Mincheva-Nilsson et al (“The Role of Placental Exosomes in Reproduction,” American Journal of Reproductive Immunology 63 (2010) 520–533) (Mincheva-Nilsson).   
In the instant case, Mincheva-Nilsson is cited to show the claimed “programmed cell death protein 10,” a characteristic not disclosed by Law, is inherent. 
Regarding claim 60, Mincheva-Nilsson discloses (Table II) placental exosomes comprise the “programmed cell death protein 10” (the claimed protein, claim 60).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA

Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632